Citation Nr: 1402682	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  10-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating evaluation for posttraumatic stress disorder (PTSD) in excess of 10 percent.

2.  Entitlement to a rating evaluation for PTSD in excess of 30 percent.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1963 to July 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in August 2013.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The issue of entitlement to a rating evaluation for PTSD in excess of 30 percent is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The current evidence of record shows that the Veteran's PTSD is at least manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.


CONCLUSION OF LAW

The current evidence of record shows that the criteria for a disability rating of 30 percent for PTSD have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Board has decided to grant a disability rating in excess of 10 percent and remand the issue of entitlement to a disability rating in excess of 30 percent, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations at this time.

Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

The Veteran's PTSD is rated as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or; symptoms controlled by continuous medication.

A 30 percent rating is for application where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.

The Veteran's VA counselor submitted a letter dated August 2013, noting treatment of the Veteran since 2010.  The counselor found the Veteran's PTSD symptoms severe.  He reported that these symptoms included: a high level of anxiety, hypervigilance, exaggerated startle response, avoidance of reminders of the war, intrusive thoughts about Vietnam, sleep problems, depression, periods of high emotionality, isolation, and irritability.
 
In addition to the VA counselor statement, the Board has reviewed the Veteran's VA treatment records as well as the statements provided by the Veteran and his wife.  In particular, although a January 2009 VA examination notes that continuous mediation is not required, an April 2009 VA record indicates that the Veteran was prescribed medication for his psychiatric symptoms.  These statements indicate PTSD of a severity such that a 30 percent rating is warranted.  The Veteran has demonstrated occupational and social impairment that is not merely mild or transient in nature and is not controlled by medication due to his symptoms.  A 30 percent evaluation is therefore warranted.  

However, further development is necessary before the Board can evaluate the Veteran for a rating in excess of 30 percent.  As such, the Board will address this issue in the Remand section of this decision.  Additionally, the Board will defer any decision regarding staged ratings, an extra-schedular rating, and unemployability until after the RO/AMC complies with the Board's remand directives below.


ORDER

A rating evaluation of 30 percent for the Veteran's PTSD is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary in this case for further development.  The Veteran should be afforded a current VA examination to assess the severity and manifestation of his PTSD symptoms.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Although the Veteran was afforded a VA examination in connection with his claim, this examination was not recent as it occurred in January 2009 and the Veteran reported that it was completed via a telephone call.

The Board also notes that the RO listed VA treatment records dated February 2009 to December 2012 as evidence reviewed prior to issuing its Supplemental Statement of the Case.  These records are listed as available in the Veteran's electronic claims folder, however, these records do not appear to be associated with the claims file (the "CAPRI" tab in Virtual VA is mislabeled).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file, to include updated VA treatment records dated February 2009 to the present. 

2.  After the above development has been completed, the Veteran should be afforded a new VA examination to determine the severity and manifestation of his PTSD.  This examination should be performed in-person; not telephonically.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should then opine as to the severity and manifestation of the Veteran's PTSD, since 2008.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD:  depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss (such as forgetting names, directions or recent events); flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The examiner must provide an opinion as to whether the Veteran's PTSD renders him unable to obtain or retain employment.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


